DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-3, 5-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are generally persuasive in light of the most recent response and amendments made after non-final rejection.  In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations, the combination of all claim 11 element limitations, the combination of all claim 15 element limitations, the combination of all claim 16 element limitations, or the combination of all claim 17 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of wherein the signal processing circuit comprises an indication point identification circuit; and the indication point identification circuit is configured to identify a change of electrical signals output by the photosensitive elements and identify a position of at least one of the photosensitive elements on the projection screen with a light intensity value greater than a preset light intensity value as an absolute position of the indication point on the projection screen.  In addition, in regard to claims 11 and 16 the prior art of record at least does not expressly teach the concept of determine, according to a proportion of a distance between a position where the indication point is located and a left side edge of a projection area to a distance between the left side edge and a right side edge of the projection area, an area in the .  




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621